J-S13010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DARNELL HOWELL                             :
                                               :
                       Appellant               :      No. 599 WDA 2017

                    Appeal from the PCRA Order April 4, 2017
              In the Court of Common Pleas of Washington County
              Criminal Division at No(s): CP-63-CR-0001307-2015


BEFORE: GANTMAN, P.J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                             FILED JUNE 13, 2018

        Appellant, Darnell Howell, appeals from the order entered in the

Washington County Court of Common Pleas, which denied his petition brought

pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In its opinion, the PCRA court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises the following issues for our review:

           DID THE PCRA COURT ERR IN, AFTER SCHEDULING AN
           EVIDENTIARY HEARING, DISMISSING WITHOUT          A
           HEARING [APPELLANT]’S CLAIM THAT TRIAL COUNSEL WAS
           PER SE INEFFECTIVE IN ABANDONING HIS CLIENT AND
           FAILING TO APPEAR?


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S13010-18


         WHETHER THE PCRA COURT ERRED IN, AFTER
         SCHEDULING AN EVIDENTIARY HEARING, DENYING
         WITHOUT A HEARING [APPELLANT]’S CLAIM THAT HIS
         CONSTITUTIONAL RIGHT TO AN ATTORNEY AND HIS DUE
         PROCESS RIGHTS WERE VIOLATED WHERE COUNSEL
         ABANDONED HIM AND THE WAIVER OF COUNSEL
         COLLOQUY WAS INADEQUATE?

(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d

319 (2008). This Court grants great deference to the findings of the PCRA

court if the record contains any support for those findings. Commonwealth

v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

A.2d 74 (2007). A petitioner is not entitled to a PCRA hearing as a matter of

right; the PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings. Commonwealth v.

Hardcastle, 549 Pa. 450, 701 A.2d 541 (1997).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable John F. DiSalle,

we conclude Appellant’s issues merit no relief.      The PCRA court opinion

comprehensively discusses and properly disposes of the questions presented.

(See PCRA Court Opinion, filed October 25, 2017 at 1-13) (finding : (1-2)

record demonstrates Appellant unequivocally waived his right to have attorney


                                     -2-
J-S13010-18



present at guilty plea; Appellant read, completed, and signed guilty plea

colloquy form and waiver of counsel form; court conducted on record lengthy

waiver of counsel colloquy and guilty plea colloquy; concerning trial counsel’s

alleged per se ineffectiveness for failing to appear at guilty plea hearing,

Appellant elected to proceed without counsel after court afforded Appellant

opportunity to continue case; Appellant negotiated a more favorable plea

agreement with the Commonwealth than originally offered through counsel;

record demonstrates Appellant suffered no prejudice; further, Appellant

cannot demonstrate he entered guilty plea involuntarily; through written and

oral colloquies, record establishes Appellant understood his rights, was taking

responsibility for his actions, and knowingly waived his right to counsel so he

could enter plea). Accordingly, we affirm on the basis of the PCRA court’s

opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2018




                                     -3-